DETAILED ACTION
This action is responsive to the amendments and arguments filed 01/24/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant is advised that a new examiner has been assigned to the application. This a subsequent non-final rejection as the prior rejection has been withdrawn.
2.	Claims 1-22 have been cancelled. Claims 23-42 are pending. 

Response to Arguments
3. 	Applicant’s arguments, see argument that Lai in view of Rothman do not disclose in response to scrolling content in a horizontal direction in response to input in a vertical direction, filed 01/24/2022, with respect to the rejection(s) of claim(s) 23-42 under 35 U.S.C 103 (a)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Telang in view of Wong. As shown below, both Telang and Wong show a simultaneous scroll input in the vertical and horizontal direction in response to a provided vertical input. Therefore, applicants’ arguments are also not persuasive as to the allowance of the claims in light of the new ground of rejection presented below. 

 	Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


6.	Claims 23-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telang et. al. U.S. 20150143282 filed Nov. 15, 2013, in further view of Wong et al. U.S Publication No. 20060242603 published Oct. 26, 2006

In regard to Independent claim 23, Telang teaches a computer-implemented method for providing dynamically scrolling content within a vertically scrolling online publication implemented by a content serving computing device in communication with a memory the method comprising:
transmitting, to a user computing device, a dynamically scrolling content item for presentation on the vertically scrolling online publication wherein the vertically scrolling online publication comprises a content element and a region having a fixed location (See as shown in the prior art, (fig 4a to 9) Telang teaches a user interface that can receive content where the content can have multiple content items and regions with fixed locations and where the content can be scrolled vertically (Para 31-36).  
wherein at least one of the dynamically scrolling content item or the vertically scrolling online publication includes a script, which when executed by the user computing device causes the user computing device (See fig. 11-12, processor receives instructions or commands or scripts to scroll on a device) to: 
scroll, in response to a first haptic input in a vertical direction, the content element of the vertically scrolling online publication in the vertical direction (See figure 1-3, Para 20-30). Telang teaches a user can provide an input via touch screen (haptic, Para 23) causing a scroll in a vertical direction.  
simultaneously scroll, in response to the first haptic input, the dynamically scrolling content item in a horizontal direction into the region of the vertically scrolling online publication (See figure 1-3, Para 20-30). Telang teaches the user can simultaneously scroll in both a vertical and horizontal direction with an input (Para 19-21, 25-26). As shown in direction 56 or 64 or 46 or 70, the user can simultaneously scroll the list or document both horizontally and vertically (Para 36-40) while performing at least a vertically directed input. Telang expressly teaches allowing the user to perform the simultaneous input makes it easier to navigate the document without having to provide multiple scroll inputs in different directions separately (para 1-2).  

While, Telang teaches presenting a list and shows a prior art depiction of documents and lists (See fig. 4a-9) and also shows where inputs can be simultaneously input to cause both a vertical and horizontal scroll input when a input in the vertical direction is applied,  the teachings of Wong are relied upon to show how the skilled artisan prior to the effective date of the present invention that scroll input to cause simultaneous to scroll 
	Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Wong and Telang in front of them to modify the system of Telang to show not only scroll in a vertical direction causing a simultaneous horizontal scroll but to also show where said input can be performed in a variety of interfaces. The motivation to combine Wong with Telang is as Wong suggests the implantation in a variety of interfaces, to which Telang is one of, but also where Wong suggests to increase the efficiency of a user navigating through content display in two dimensions by reducing the number of inputs needed to cause a multiple dimension scroll set of events (para 5-6). 

dependent claim 24, Telang  teaches further causes the user computing device to: adjust the dynamically scrolling content item based on a set of display information related to the user computing device; and present the adjusted dynamically scrolling content item within the region of the vertically scrolling online publication. (See fig. 1-9a). Telang teaches displaying “content” from different applications (Para 31-36) and in combination Wong (para 30). The present application defines “dynamically scrollable content” as “online content” (Spec 33) where the content includes at least a graphical element such as text, images, animations etc. To this end, Telang teaches displaying of content in a consistent manner as that has been defined in the specification (noting the spec referring to content as also forms or news stories(Para 35-36).

With respect to dependent claim 25, Telang teaches the method wherein the first haptic input includes a first rate and the content element scrolls at the first rate (See Fig. 2, Para 29, the scroll rate is controlled by the user directional input (e.g. 56 is slower than 48)) and in the alternative, Wong teaches the rate of the user moving the scroll bar). 

With respect to dependent claim 26,  Telang teaches the haptic input includes a first rate (See fig. 2, Para 29 and the dynamically scrolling content scrolls that the same rate). 

With respect to dependent claim 27, Telang in view of Wong teaches the method where script executed by the device cause the content to be presented as a dynamically scrolling content item with the region of the vertical scroll publication such that the scrolling content item is displayed extending beyond the horizontal border of the 


With respect to dependent claim 28, Telang in view of Wong teaches wherein the dynamically scrolling content item includes at least two visual content elements; and wherein the script, which when executed by the user computing device, further causes the user computing device to present the at least two visual content elements within the region of the vertically scrolling online publication (See Telang Fig, 4-9, as more than two visual elements are displayed in the screen when vertically scrolled). 


With respect to dependent claim 29, Telang in view of Wong teaches wherein the script, which when executed by the user computing device, further causes the user computing device to scroll, responsive to detecting a second haptic input on the dynamically scrolling content item, the dynamically scrolling content item in the horizontal direction at a third rate (See fig. 2, Para 28-29) . Telang teaches that different rates of speed of the scroll are provided by the user choosing a different angle on the vertical inputs.

With respect to  claims 30-36, claims 30-36 reflect a method comprising a set of steps presented in substantially similar manner as those outlined in claims 23-29, thus are rejected along the same rationale. 
claims 37-42, claims 37-42, refer to a content serving device comprising memory, a processor and means to transmit content that when executing instructions perform the set of steps as outlined in claims 23-29 in a substantially similar manner and are therefore rejected along the same rationale. Further, Telang teaches a server or device coupled to device that can transmit content (para 41) where the server includes a processor and memory (Fig. 11) and the local device with the display include a processor and memory (Fig. 12) (Para 41-51).   
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179